United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ROBERT E. STALLINGS, SR., §
(#81720), §
v. CIVIL ACTION NO, 3:19-CV-1839-S
MR. BEAVERS, ET AL.,

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Plaintiff. The District Court reviewed de novo those
portions of the proposed findings, conclusions, and recommendation to which objection was made,
and reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPT'S the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

SO ORDERED.

SIGNED September /G 2019,

 

UNITED STATES DISTRICT JUDGE

 
